Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
With regard to Applicant's argument that the box and pin connection of Donald is not analogous to or read-on by the term "tie-in connector", the Examiner respectfully disagrees. "Tie-in connector" is not a specifically-defined term of art according to the oilfield glossary nor is the term found in prior art to refer to only a particular type of connection. This ambiguity does not provide structure that precludes the connection of Donald from reading on the terminology as used in the claim.
With regard to Applicant's argument that Donald fails to teach a flow control module with the production tree, the Examiner respectfully disagrees. As claimed, the term "flow control module" is required to be a module that controls flow which the production tree of Donald having various flow paths and valves therein is considered to be.
With regard to Applicant's argument that Donald fails to provide a branch line (labeled '4' in the annotated drawing), the Examiner respectfully disagrees. As presently claimed, the requirement for the branch line is to be coupled to the main line and extend between the main line and an outlet (labeled '5' in the annotated drawing). This is understood to be covered as the transition from point '5' upwards along the schematic drawing crosses a dotted line indicating a transfer to another adjacent module.
With regard to Applicant's argument that the cap 200 of Donald is not able to be considered a flow control module, the Examiner respectfully disagrees. As previously stated, the term "flow control module" implies that the module or unit be capable of controlling a flow therethrough. The cap 200 of Donald with its valves and flow passages is entirely capable of such.
All argument are believed to be addressed by this reply.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Donald (US 6,823,941).
Donald (US 6,823,941) discloses:
13. (Original) A system comprising: 
a first flow control module assembly (annotated lower portion of 5b containing points 1-5) comprising: 
an inlet (1) and at least two outlets (2, 3, 5); 
a main line (between 1 and intersection of 2,3,4) having a main flow passage that is in fluid communication with the inlet; 
a first branch line (4) having a first branch flow passage fluidly connected to the main flow passage, wherein the first branch line is coupled to the main line and extends from the main line to a first outlet of the at least two outlets; and 
a second branch line (3) having a second branch flow passage fluidly connected to the main flow passage, wherein the second branch line is coupled to the main line and extends from the main line to a second outlet of the at least two outlets; and 
a tie-in connector (bottom shown in Figure 5a coupled to a wellhead, not shown) coupled to the inlet of the flow control module assembly. wherein an equipment device is coupled to the tie-in connector.  
(Annotated Figure 5b)
 



 

    PNG
    media_image1.png
    257
    156
    media_image1.png
    Greyscale







 




14. (Original) The system of claim 13, wherein the equipment device is one of a manifold, a subsea tree or a subsea structure (wellhead - not shown).  
15. (Original) The system of claim 13, wherein the first flow control module assembly has at least three outlets (2, 3, 5).  
16. (Original) The system of claim 13, further comprising a second flow control module assembly coupled, in series, to the first flow control module assembly.  (Upper section of Annotated Figure 5b, annotated with 6, 7, 8, 9)
17. (Original) The system of claim 16, wherein an outlet of the at least two outlets (2, 3, 5) of the first flow control module is coupled to an inlet (6) of the second flow control module assembly.  
18. (Original) The system of claim 17, wherein the second flow control module assembly has at least one outlet (7, 8 , above 9).  

20. (Original) A method of using a flow control module assembly, comprising: 
connecting a first flow control module assembly (lower section of Figure 5b) having at least one branch line (5) and a main line (extending from 1 to intersection of 2, 3, 4) to an equipment device (subsea wellhead not shown) comprising: 
connecting the main line of the first flow control module assembly to the equipment device; and 
flowing fluid through the main line of the first flow control module assembly to the at least one first branch line; and 
connecting a main line (extending from 6 toward 8) of a second flow control module (upper section of Figure 5b) to the at least one branch line (section extending from intersection of 2, 3, 4 toward 3) of the first flow control module and flowing the fluid from the first flow control module through the main line of the second flow control module.  
21. (Original) The method of claim 20, further comprising flowing the fluid through one or more branch lines (7, 8, 9) of the second flow control module.  
22. (Original) The method of claim 20, further comprising flowing the fluid through a flow control device (any of a number of valves visible in Figure 5b) disposed in at least one of the main line of the first flow control module or the at least one branch line. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679